Title: To George Washington from Lieutenant John Stagg, 26 June 1780
From: Stagg, John
To: Washington, George



[Tappan] Sloat, opposite Tarry town [N.Y.]June 26th 1780. 6 o’clock P.M.
Sir

I have nothing material, to transmit your Excellency, respecting the enemy’s movements up the North River—this I can say, that a fleet of 55 Sail (a list of which is inclosed) lay at anchor directly opposite to Philips’s, about six miles above Kingsbridge—yesterday, between eleven and twelve, they landed some of their troops, not exceeding seven or eight hundred, but took no tents ashore.
Your Excellency may rely on having the earliest intelligence of any movements on the river.
I have communicated the purport of the above to Genl Huntington, agreeable to yr Excellency’s instructions. & have the honor to be, your Excellency’s Most obedient Servt

Jno. Stagg.

